DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 04/17/2022 were found to be persuasive.  On page 9 of Applicant Arguments/Remarks Applicant argues that KEIJI teaches the in paragraph [0045] the fuel cell control unit controls a power generation amount of the fuel cells so that the total power generated of the fuel cells falls within a predetermined range.  Therefore, Applicant concludes that KEIJI fails to control the fuel cells in a second operation state that the fuel cell apparatus generates an undetermined power with a load following control.  This argument was persuasive.  
NAKAYAMA (US 2014/0236370 A1) – NAKAYAMA teaches a power management system provided with a HEMS connected to a SOFC unit (abstract).  There is a power measurement method (paragraph 0054) that includes a measurement unit that measures the power consumption of the load (paragraph 0055).  The measurement unit transmits the power supplied from the grid to the HEMS (paragraph 0056).  The HEMS decides the predetermined offset, such offset is based on the history of the power consumption of the load (paragraph 0057).  The HEMS transmits the pseudo power consumption that is obtained by adding the predetermined offset to the power consumption of the load to the SOFC unit (paragraph 0058).  The SOFC unit performs the load following control on the basis of the pseudo power consumption (paragraph 0059).  
As noted above with respect to KEIJI, NAKAYAMA therefore does not explicitly teach the load following control is based on an undetermined power.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722